Citation Nr: 0631642	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-43 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected bilateral hearing loss, currently 
evaluated as noncompensably (zero percent) disabling.

2.  Entitlement to an increased disability rating for 
service-connected abdominal flank scar, status post shrapnel 
injury, currently evaluated as noncompensably disabling.

3.  Entitlement to an increased disability rating for 
service-connected scars, dorsum, left hand, status post 
shrapnel injury, currently evaluated as noncompensably 
disabling.

4.  Entitlement to an increased disability rating for 
service-connected scars, dorsum, right hand, status post 
shrapnel injury, currently evaluated as noncompensably 
disabling.

5.  Entitlement to an increased disability rating for 
service-connected scar, right medial leg, status post 
shrapnel injury, currently evaluated as noncompensably 
disabling.
6.  Entitlement to an increased disability rating for 
service-connected post traumatic stress disorder (PTSD) with 
depressed mood, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States 
Marine Corps from May 1967 to April 1971.  Among his 
decorations are the Purple Heart and Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which, in part, granted 
service connection for bilateral hearing loss, PTSD with 
depressed mood and four scar disabilities (of the abdominal 
flack, left hand, right hand and right medial leg).  
Noncompensable disability ratings were assigned, with the 
exception of PTSD, which was assigned a 10 percent 
disability rating.

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  



Issues not on appeal

In a Statement in Support of Claim (VA Form 21-4138) dated 
November 4, 2004 (which served as the veteran's notice of 
disagreement as to the issues currently on appeal), the 
veteran claimed entitlement to service connection for 
arthritis secondary to his service-connected scars.  This 
issue has not yet been addressed by the RO, and it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 
7 Vet. App. 398 (1995) [the Board does not have jurisdiction 
of issues not yet adjudicated by the RO].


REMAND

The veteran has indicated that his service-connected 
bilateral hearing loss and PTSD have worsened over time.  
Under such circumstances, more contemporaneous examinations 
are warranted.  See Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].  

Additionally, the veteran's most recent outpatient record 
from the VA Medical Center (VAMC) in Nashville, Tennessee is 
dated in June 2004.  Updated treatment records, if existing, 
should be associated with the claims folder, as they could 
potentially affect the outcome of the issues currently on 
appeal.  See 38 U.S.C.A. § 5103A (West 2002).

Finally, there has been a significant recent decision 
concerning the Veterans Claims Assistance oct of 2000 (the 
VCAA).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims (the 
Court) observed that VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In this case, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his initial claims for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Because the veteran has received no 
notice as to disability ratings and effective dates, it would 
be prejudicial to proceed to a decision on the merits at this 
time.  Accordingly, these issues must be remanded for proper 
notice under Dingess that includes an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should send the veteran a 
corrective VCAA notice which 
complies with the notification 
requirements of the VCAA, to 
include as outlined by the Court 
in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  VBA should contact the veteran 
through his representative and ask 
that he identify any recent 
medical examination, 
hospitalization or treatment 
records pertaining to his service-
connected bilateral hearing loss, 
scars and PTSD with depressed 
mood.  Any such records so 
identified should be obtained, to 
the extent possible, to include 
updated records from the Nashville 
VAMC [dated after June 2004].  Any 
records so obtained should be 
associated with the veteran's VA 
claims folder.

3.  VBA should then schedule the 
veteran for examinations in order 
to determine the current severity 
of the service-connected bilateral 
hearing loss and PTSD with 
depressed mood.  The veteran's VA 
claims folder should be forwarded 
to the examiners for review in 
connection with the examinations.  
All indicated tests and studies 
should be performed.  The report 
of the examinations should be 
associated with the veteran's VA 
claims folder.

4.  VBA should then readjudicate 
the veteran's claims of 
entitlement to increased 
disability ratings for service-
connected bilateral hearing loss, 
scar disabilities and PTSD with 
depressed mood.  If the benefits 
sought on appeal remain denied, 
VBA should provide the veteran and 
his representative with a 
supplemental statement of the case 
and allow an appropriate period of 
time for response.  The case 
should then be returned to the 
Board for further consideration, 
if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


